Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE SECOND QUARTER OF 2010 Revenues reach $35 million, growing 23% YoY; AZOUR, Israel – August 25, 2010 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the second quarter ended June 30, 2010. Highlights of the Quarter ● An 12,000 increase in net subscribers to a record of 587,000 as of June 30, 2010; ● Gross margin at 49.5% and operating margin at 21%; ● EBITDA of $11.1 million or 31.8% of revenues; ● Generated $6.6 million in operating cash flow; ended the quarter with $50 million in net cash (including marketable securities and deposits for short and long term); Second Quarter 2010 Results Revenues for the second quarter of 2010 reached US$35.0 million, representing 23% growth over revenues of US$28.4 million in the second quarter of 2010. 75% of revenues were from location based service subscription fees and 25% from product revenues. Revenues from subscription fees grew by 22% over the same period last year. The increase in subscription fees was mainly due to the increase in the subscriber base, which grew to 587,000 as of June 30, 2010, as compared with 533,000 at the end of June 30, 2009. Product revenues grew 26% compared with the same period last year, driven primarily by increased sales of products in Israel. Gross profit for the second quarter of 2010 was US$ 17.3 million (49.5% of revenues) compared with US$14.3 million (50.3% of revenues) in the second quarter of last year. Operating profit for the second quarter of 2010 was US$7.3 million (21.0% of revenues) compared with an operating profit of US$6.0 million (21.1% of revenues) in the second quarter of 2009. Financial income for the second quarter of 2010 was US$0.2 million compared with a financial expense of US$2.5 million in the second quarter of 2009. EBITDA for the quarter was $11.1 million (31.8% of revenues) compared to an EBITDA of $8.9 million (31.2% of revenues) in the second quarter of last year. Net profit was US$4.8 million in the second quarter of 2010 (13.6% of revenues), compared with a net profit of US$2.4 million (8.6% of revenues), as reported in the second quarter of 2009. Fully diluted EPS in the second quarter of 2010 was US$0.23, compared with fully diluted EPS of US$0.12 in the second quarter of 2009. Cash flow from operations during the quarter was $6.6 million. As of June 30, 2010, the Company had net cash, including marketable securities and deposits for short and long term, of US$50 million or $2.38 per share. This is compared with US$81.5 million or $3.89 per share as on March 31, 2010, and US$78.1 million as of December 31, 2009. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Ituran distributed a dividend to shareholders in the amount of $31.6 million or $1.50 per share during the second quarter. Eyal Sheratzky, Co-CEO of Ituran said, “The second quarter was another solid of growth and expansion in our subscriber base, particularly in Brazil, as well as a strong level revenues and profitability. We continue to generate a strong level of cash flow, enabling us to share the long-term fruits of efforts with our shareholders through our continued dividend distribution. We continue to build our business globally, while realizing the rewards of our past efforts.” Conference Call Information The Company will also be hosting a conference call later today, August 25, 2010 at 10am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 CANADA Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0685 INTERNATIONAL Dial-in Number: + At: 10am Eastern Time, 7am Pacific Time, 5pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 587,000 subscribers distributed globally. Established in 1995, Ituran has over 1,400 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Interim Financial Statements as of June 30, 2010 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Interim Financial Statements as of June 30, 2010 Table of Contents Page Consolidated InterimFinancial Statements: Balance Sheets 2 – 3 Statements of Income 4 Statements of Cash Flows 5 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIMBALANCE SHEETS US dollars June 30, December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow Investments in trading marketable securities Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories Long-term investments and other assets Deposit in Escrow Investments in affiliated companies Investments in other companies 79 80 Other assets Loan to former employee Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 2 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM BALANCE SHEETS US dollars June 30, December 31, (in thousands) Current liabilities Credit from banking institutions 6 Accounts payable Deferred revenues Other current liabilities Long-term liabilities Long term Loans - Liability for employee rights upon retirement Provision for contingencies Deferred income taxes Capital Notes Shareholders’ equity Non- controlling interests Total equity Total liabilities and shareholders’ equity - 3 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF INCOME Six month Three month (in thousands Period ended June 30 , Period ended June 30 , except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services (*) (*) Wireless communications products Gross profit Research and development expenses 90 Selling and marketing expenses General and administrative expenses Other expenses (income), net 3 (*) - (*) Operating income Otherexpenses ) - ) - Financing income (expenses) , net 71 ) Income before taxes on income Taxes on income ) Share in gains (losses) of affiliated companies, net (2 ) 15 ) 15 Net income for the period Less :Net income attributable to Non-controlling interest ) Net income attributable to company shareholders Earnings per share attributable to company shareholders Basic Diluted Weighted average number of shares outstanding (in thousands): Basic Diluted (*) Reclassified - 4 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS US dollars US dollars Six months period ended June 30 , Three months period ended June 30 , (in thousands) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization and impairment of Goodwill Exchange differences on principal of deposit and loan, net ) Losses (gain) in respect of trading marketable securities - ) 14 Increase in liability for employee rights upon retirement Share in losses (gains) of affiliated companies, net 2 ) 14 ) Deferred income taxes ) 68 ) Capital loses (gains) on sale of property and equipment, net 21 ) 18 - Decrease (increase) in accounts receivable ) ) Increase in other current assets ) Decrease (increase) in inventories and contracts in process, net ) ) ) Increase (decrease) in accounts payable ) Increase (decrease) in deferred revenues ) ) ) Decrease in other current liabilities and provision for contingencies ) Net cash provided by operating activities Cash flows from investing activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) Capital expenditures ) Deposit ) Proceeds from sale of property and equipment 37 11 Investment in marketable securities ) ) - ) Sale of marketable securities - Net cash used in investment activities ) ) ) Cash flows from financing activities Short-term credit from banking institutions, net 42 ) ) Receipt oflong term loans from baking institutions - - Dividend paid ) Dividend paid to non-controlling interest - ) - ) Net cash used in financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) ) Net increase (decrease) in cash and cash equivalents ) ) Balance of cash and cash equivalents at beginning of period Balance of cash and cash equivalents at end of period -5 -
